Citation Nr: 1139323	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


The Veteran asserts that he is unemployable due to his service-connected disabilities.  He is service connected for diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral neuropathy, right upper extremity, evaluated as 20 percent disabling; peripheral neuropathy, left upper extremity, evaluated as 20 percent disabling; peripheral neuropathy, right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy, left lower extremity, evaluated as 10 percent disabling; hypothyroidism, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as noncompensable.  His combined total evaluation is 70 percent.  

In January 2007, the Veteran underwent a VA examination related to his diabetes mellitus, type II and his peripheral neuropathy.  He related that he was unemployable due to his service-connected disability.  The examiner opined that the Veteran was not unemployable due to his diabetes mellitus and peripheral neuropathy disabilities.  However, as noted, the Veteran is service connected for other disabilities.  The Veteran's hypothyroidism and erectile dysfunction were not evaluated.  Moreover, it has been 4 years since the Veteran's diabetes mellitus and peripheral neuropathy have been evaluated.  A more recent February 2009 outpatient evaluation hints at a worsening of the Veteran's diabetes mellitus.  All of the Veteran's service-connected disabilities should be evaluated in connection with the Veteran's TDIU claim and determined whether they solely or in the aggregate prevent him from being able to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient treatment records related to the Veteran's service-connected disabilities since April 2009 should be obtained and associated with the claims folder.  

2.  The RO/AMC must provide the Veteran with a VA examination to determine the effects of all of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, after a thorough examination of all of the Veteran's service-connected disabilities, the examiner must provide an opinion as to whether the Veteran's service- connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  Such should include an evaluation of the Veteran's diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypothyroidism, and erectile dysfunction.  All opinions provided must include an explanation of the bases for the opinion.  


3.  Following such development, the ROC/AMC should review and readjudicate the claim.  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claim, the RO/AMC shall issue the Veteran a SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


